Title: To George Washington from Thomas Mifflin, 29 April 1793
From: Mifflin, Thomas
To: Washington, George



Sir.
Philadelphia, 29th April 1793.

I have the honour to inclose for your Excellency’s information, a copy of a Proclamation, which I have issued, respecting the proposed Treaty to be held with the hostile Indians at Lower Sandusky; a copy of a Circular letter, which I have written, upon the same subject, to the Judiciary and Militia Officers of the Western frontier counties of Pennsylvania; and a copy of a Proclamation, which I have issued, in consequence of the Secretary of State’s communication of your desire, that my aid should be given to promote, among the Citizens of Pennsylvania, a general

and strict observance of that conduct, in relation to the Belligerent Nations of Europe, which is prescribed in your Proclamation of the 22d instant. I am, with perfect respect, Sir, Your Excellency’s Most obedt & Most humble servt

Tho. Mifflin

